Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/27/2021 was entered and considered
                                          Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 4 and 8 -15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blumenthal et al. (US Pub. No. 2015/0365177 A1).
With regards to claims 1 and 16, Blumenthal discloses a circuit package (Figure 6), comprising processing circuitry 25 & 30; and an optical engine (i.e., all other components) coupled to the processing circuity [0019] [0037] [0050] [0051]. 
With regards to claim 2, Blumenthal discloses the optical engine is coupled to an external optical cable configured to mate directly with the integrated circuit package (Notice that PHY refers to the means by which data is communicated over the physical layer, like optical fiber vs. coaxial cable [0041].
With regards to claim 3, Blumenthal discloses comprising a transceiver 33 coupled to the processing circuitry [0017] [0023] (Figure 6).

With regards to claim 8, Blumenthal discloses the transceiver comprises a transceiver physical-layer circuit, wherein the optical engine comprises a channel driver, and wherein the transceiver physical-layer circuit directly drives the channel driver [0036] [0043] [0049] (Claim 1).
With regards to claims 9 and 17, Blumenthal discloses the transceiver physical-layer circuit comprises a serializer (SerDes) that directly drives the channel driver of the optical engine; and a deserializer  (SerDes) that directly receives signals from a transimpedance amplifier and limiting amplifier block in the optical engine [0034] [0039] [0044][0047] [0050] [0051] [0057].
With regards to claim 10, Blumenthal discloses an integrated circuit package according to claim 1 and further additional optical engines mounted on top of the transceiver [0013] [0045] (See all Figures).
With regards to claims 11 -15, Blumenthal discloses the claimed invention according to claim 1 and future a mult-chip module integrated on the optical device conveying signals between all the elements/chips as claimed [0005] [0017] [0034] [0039]. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 5 – 7 and 18 – 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blumenthal et al.
With regards to clams 5 – 7 and 18 – 20, Blumenthal discloses the claimed invention according to claims 1 – 4 and 8 -15, but fails to expressly disclose the workable configurations or interconnects with the processing circuity and the rest of the circuit elements in relation to dies (fixed, together, separate,…etc.) as claimed. Notice that these configurations along with many other routine experimentations or variations are well known and conventionally used in the art depending on the particular needs of the application at hand. The claim would have been obvious because the technique for improving a particular class of devices was part of the ordinary capabilities such as that is well known as only ordinary skill in the art, in view of the teaching of the technique for improvement in other situations or for the particular needs of a given application. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DJURA MALEVIC whose telephone number is (571)272-5975.  The examiner can normally be reached on M-F (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/DJURA MALEVIC/Examiner, Art Unit 2884